Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/087,194 is presented for examination by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 comprises computer readable medium.  Computer readable medium includes signals.  Signals are not a statutory class of invention.  In order to overcome this interpretation, the claim should be amended to only include “non-transitory” computer readable-medium.  There is support for this amendment because the original disclosure does not preclude the non-transitory types of computer readable medium.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1, 8, and 15 the recitation of “between data streams” renders the claims indefinite.  It is unclear, to which streams exactly, data streams refer to because three different sets of streams are introduced.  Appropriate correction is required.
As per claims 5, 12, and 19, the term “the signatures” lacks antecedent basis.
As per claims 6, 13, and 20, the term “the signatures” lacks antecedent basis.  For purposes of Examination, it appears these claims might depend claims 5, 12, and 19 which recite “respective signatures” and “the signature” instead of claims 1, 8, and 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 11,263,556 to Johnson et al hereinafter Johnson.
As per claims 1, 8, and 15, Johnson teaches determining a validation set of data streams [unlabeled batch; col. 27, line 59] from a candidate set of data streams [documents; col. 27, line 56] based at least in part on a training set of data streams [labeled batch-training data documents]; col. 27, lines 60-61] and on a predetermined difference criterion between data streams (col. 28, lines 40-64); and 
operating a computational model based at least in part on data stream(s) of the validation set to provide respective model output(s) (col. 28, lines 14-24 and col. 29, lines 42-53); 
determining that the model output(s) do not satisfy a predetermined completion criterion (col. 28, line 32 and col. 29, lines 53-64); and, in response, 
updating the computational model based at least in part on data stream(s) of the training set to provide an updated computational model (col. 28, lines 30-34).
As per claims 5, 12, and 19, Johnson teaches determining respective signatures of at least some data streams of the candidate set (col. 28, lines 49-63); 
determining a first subset of the candidate set and a second subset of the candidate set based at least in part on at least some of the signatures and on the predetermined difference criterion [determining which have similarity scores greater than or equal to t; col. 25, lines 6-9]; 
determining the training set comprising the first subset [score less than t so is added to new labeled batch; col. 28, lines 22-23]; and 
determining the validation set comprising the second subset [too similar to be added to new batch in order to improve the model; removed and thus remain unlabeled; col. 28, lines 64-66].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of USP Application Publication 2011/0041179 to Stahlberg.

As per claims 7 and 14, Johnson is silent in explicitly teaching operating the updated computational model based at least in part on at least one trial data stream to provide a trial model output indicating whether the trial data stream is associated with malware.  Johnson uses SVM to classify documents (col. 7, lines 44-47).  Stahlberg teaches operating the updated computational model based at least in part on at least one trial data stream to provide a trial model output indicating whether the trial data stream is associated with malware (0053, 0055, and 0072).  Stahlberg searches bytestrings for malware using an SVM (0106).  Both Johnson and Stahlberg use SVM to classify data.  Johnson teaches how to train the model.  Stahlberg teaches testing the resulting model in an emulated environment to check for malware present in the bytestrings in memory.  Using the training model to classy strings of data is the next logical step for the updated model of Johnson.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.  Claims 2-4, 6, 9-11,13 16-18, and 20 have no prior art rejections.  Claims 6, 13, 20 are currently assumed to be dependent from claims 5, 12, and 19 respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431